Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The replacement drawing sheet filed 8/07/22 is approved and overcomes the outstanding drawing objection.

Applicant's arguments filed 8/07/22 have been fully considered but they are not persuasive. 
The arguments that claim 1 cannot be anticipated by Swiniarski are not persuasive.  
Claim 1 was not rejected in the final rejection mailed 5/13/22 as anticipated under 35 U.S.C. 102(a)(1) as argued.  Claim 1 was rejected as unpatentable under 35 U.S.C. 103.
Claim 1 as filed 4/28/22 did not include the limitations of claim 6 as filed 3/12/20 as alleged.  
Claim 1 as filed 4/28/22 included one limitation of claim 6 (said seat positioned below said rear member) but not the other (said assembly further comprises a support being coupled between said rear member of said frame and said seat for enhancing the load capacity of said seat).  The claim also added a further limitation not found in claim 6 (said seat extending forward having a front edge positioned spaced vertically below said frame and spaced vertically above respective junctions of said first set of legs and said second set of Iegs wherein said front edge of said seat is positioned behind said respective junctions of said first set of legs and said second set of legs).
	The argument that claim 6 was not previously subject to an anticipation rejection is not accurate.  Though claims 6 and 7 were inadvertently omitted from the heading of the rejection under section 8 of the anticipation rejection mailed 3/02/22 they were specifically addressed within the body of the rejection.  Further, as noted above, claim 1 as filed 4/28/22 did not include the limitations of claim 6 and the amendment necessitated the change from anticipation to obviousness.
	The argument of the rejections of claims 2-5 and 7 as being unpatentable over Swiniarski on view of Diep are not persuasive.
	Diep was not used to teach the positioning of the seat relative to the frame.
Swiniarski alone was used to provide the positioning of the seat relative to the frame.
The seat 136 is shown in the figures coupled to the rear member by a strap 132 considered to meet the limitation of a support member and the seat is shown at a lower elevation that the rear member 112 thus it is considered to meet the limitation “positioned below”. From the figures it is clear that the seat is spaced above the junctions of the X legs there is also one or more strap retraction devices 128 which
allow for extending or retracting the strap. It would appear that the seat would be
positioned behind the respective junction of the legs but this is not clearly evident.
Nonetheless, Swiniarski discloses in paragraph [0034] that the seat may be selectively connected at any point along the strap.
It would have been an obvious choice of design at the time of the effective filing
date of the invention to one having ordinary skill in the art that the seat could have been selectively positioned at the claimed location of behind the leg junctions as Swiniarski suggests any location along the strap may be selected. There would have been no unexpected or unpredictable results obtained in moving the seat closer to the rear behind the junction. 
There is no speculation involved in moving the seat of Swiniarski as Swiniarski discloses in paragraph [0034] that the seat may be selectively connected at any point along the strap.  This statement expressly provides the rationale/motivation for moving the seat to the claimed location.  
Diep was used only to provide for teaching a walker with pivotally coupled legs forming an X having rollers at the bottoms thereof. The legs are telescopically adjustable in length with a biasing peg 23 and holes 24 [0032].  No specific arguments are provided as to why it would have been improper to modify the leg structure of Swiniarski with the teachings of Diep.

The rejections of claims 1-5 and 7 are maintained and deemed properly finally rejected in the office action mailed 5/13/22.  The application is ready for appeal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840. The examiner can normally be reached M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT CANFIELD
Primary Examiner
Art Unit 3636



/Robert Canfield/Primary Examiner, Art Unit 3636